Citation Nr: 1641100	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-40 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to July 27, 2011, and in excess of 20 percent thereafter, for service-connected right lower extremity peripheral neuropathy, on a schedular basis.

2.  Entitlement to a disability rating in excess of 10 percent prior to January 16, 2014, and in excess of 20 percent thereafter, for service-connected left lower extremity peripheral neuropathy, on a schedular basis.

3.  Entitlement to a disability rating in excess of 10 percent prior to July 27, 2011, and in excess of 20 percent thereafter, for service-connected right lower extremity peripheral neuropathy, on an extraschedular basis.

4.  Entitlement to a disability rating in excess of 10 percent prior to January 16, 2014, and in excess of 20 percent thereafter, for service-connected left lower extremity peripheral neuropathy. on an extraschedular basis.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy.  In May 2012, the RO increased the rating for the Veteran's right lower extremity peripheral neuropathy to 20 percent effective from July 27, 2011.  In February 2014, the RO increased the rating for his left lower extremity peripheral neuropathy to 20 percent, effective from January 16, 2014. 

In August 2010, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  Thereafter, the case was remanded to the RO in June 2011.  The Veteran elected another hearing, which was conducted by the undersigned in November 2014.  Transcripts of both hearings are of record. 

The Veteran claimed a TDIU in September 2010 due to his service-connected peripheral neuropathy and peripheral vascular disease.  The RO denied the claim in an April 2011 rating decision.  The Veteran testified in November 2014 that due to his peripheral neuropathies, he is unable to perform the duties of his prior employment, and the undersigned found that his claim includes TDIU under Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009), as the issue has been raised again.

This matter was most recently before the Board in February 2015, at which time the issues were remanded for additional evidentiary development.

The increased rating claims for the lower extremities have been bifurcated into schedular and extraschedular evaluations.  See Brambley v. Principi, 17 Vet. App. 20 (2003).  

The issues of increased ratings for bilateral lower extremity peripheral neuropathy on an extraschedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 27, 2011, the Veteran's right lower extremity peripheral neuropathy was manifested by symptoms of tingling, pain and weakness.

2.  Since July 27, 2011, the Veteran's right lower extremity peripheral neuropathy was manifested by symptoms of pain, some trophic changes manifested by hair loss and shiny skin, and decreased sensation.

3.  Prior to January 16, 2014, the Veteran's left lower extremity peripheral neuropathy was manifested by symptoms of tingling, pain and weakness.

2.  Since January 16, 2014, the Veteran's left lower extremity peripheral neuropathy was manifested by symptoms of pain, some trophic changes manifested by hair loss and shiny skin, and decreased sensation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to July 27, 2011, and in excess of 20 percent thereafter, for service-connected peripheral neuropathy of the right lower extremity, on a schedular basis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2015).

2.  The criteria for a disability rating in excess of 10 percent prior to January 16, 2014, and in excess of 20 percent thereafter, for service-connected peripheral neuropathy of the left lower extremity, on a schedular basis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a May 2005 rating decision, the RO granted service connection for bilateral lower extremity peripheral arterial disease as secondary to service-connected diabetes mellitus, as a recognized complication of that disease process.  In that decision, the RO continued the 20 percent rating and characterized the service-connected disability as diabetes mellitus with bilateral lower extremity peripheral arterial disease.  

In a May 2006 rating decision, the RO granted service connection and assigned separate 10 percent ratings under Diagnostic Code (DC) 8520 for left and right lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus.  

The Veteran submitted a claim for increased rating in July 2008.  

The Veteran's service-connected peripheral neuropathy of the right lower extremity is currently rated as 10 percent disabling prior to July 27, 2011, and 20 percent disabling since that time.  His peripheral neuropathy of the left lower extremity is currently rated as 10 percent disabling prior to January 16, 2014, and 20 percent disabling since that time.  Both disabilities are rated under 38 C.F.R. § 4.124a, DC 8520.  Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  DC 8520 provides ratings for paralysis of the sciatic nerve.  DC 8520 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 30 percent disabling; and severe incomplete paralysis with marked muscular atrophy is rated 40 percent disabling.  An 80 percent rating is assignable for complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A June 2008 letter from the Veteran's private doctor, S.S.N., stated that the Veteran was being treated by him for pain in the leg and feet.  The Veteran underwent an EMG/MCV which showed severe bilateral diabetic peripheral neuropathy in both feet.  The private doctor also noted the Veteran had bilateral muscle damage.

In August 2008, the Veteran was afforded a VA peripheral nerves conditions examination where he reported having diabetes since 1994 and neuropathy since 2000 or 2001.  He did not report having any functional loss or flare-ups.  He also did not report any dysesthesias, but had some numbness, tingling and aching in his lower extremities.  He reported that his condition interfered with his task of carrying heavy objects and getting in and out of vehicles.  He reported that he had a sensation in his lower extremities of feeling like they go to sleep.  The VA examiner noted that the EMG nerve conduction study was not available to review.  Upon physical examination, the Veteran was noted to have normal strength with no atrophy, muscle wasting, neuritis or neuralgia.  No joint was affected by the condition.  He had normal light touch and vibratory sensation in the lower extremities as well, but diminished deep tendon reflexes throughout the lower extremities.  The VA examiner noted a diagnosis of diabetic neuropathy.

In July 2009, the Veteran was afforded another VA peripheral nerves examination which noted the Veteran's symptoms of tingling, pain and weakness in the bilateral lower extremities.  The Veteran continued to have difficulty walking since he was last seen.  A sensory function report noted normal findings for both right and left lower extremity with respect to vibration, light touch, and position sense.  The Veteran's gait was normal and Romberg testing was negative.  A reflex examination showed a 1+ finding for left and right knee reflex, as well as right and left ankle reflex.  Both right and left plantar flexion was found to be normal.  There was no muscle atrophy present, and there was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  The function of the Veteran's joints were not affected by the nerve disorder, and the Veteran's gait and balance were found to be normal.  The Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  The Veteran was noted to be employed full time as a store keeper, has worked at his current position for five years, and has lost less than one week of time from work due to general illness.

In October 2010, the Veteran was afforded a VA general medical examination where he claimed to be unemployable as a result of his peripheral vascular disease and peripheral neuropathy of the bilateral lower extremities.  The Veteran described a history of weakness/paralysis, paresthesia and numbness in the bilateral lower extremities.  A sensory examination resulted in normal findings in both the right and left lower extremities to vibration, position sense, and light touch.  No dysesthesia was found.  The VA examiner also noted there was no atrophy, spasm or other muscle abnormalities found on a muscle exam.  The examiner noted the Veteran experienced pain with prolonged walking due to his peripheral neuropathy and peripheral vascular disease of the bilateral lower extremities.

A July 2011 VA examination report noted the Veteran stumbled sometimes and stated his foot sometimes did not move the way it was supposed to move.  A reflex exam finding showed knee jerk and ankle jerk in both the right and left sides was absent.  Plantar flexion was found to be normal.  Sensory examination findings for both the right and left lower extremities were found to be normal with regard to vibration, pain/pinprick, position sense, and light touch.  The examiner noted there was no dysesthesias in either lower extremity.  There was no gait abnormality, and no imbalance or tremor.  There was also no evidence of fasciculation.

A January 2012 letter from the Veteran's private doctor, A.R.B., noted the Veteran suffered from essential hypertension, type II diabetes mellitus, sciatic neuropathy, severe diabetic neuropathy, coronary artery disease and peripheral vascular disease.  The doctor stated the Veteran's conditions were accompanied by excruciating burning and stinging in his feet and legs.  He experiences numbness, severe pain, and at times becomes nauseous and cannot eat.  These conditions prevent him from activities such as standing, sitting or walking for periods of time.

A January 2014 VA examination report specifically identified the sciatic nerve as the affected nerve and noted the Veteran experienced moderate intermittent pain (usually dull) in both lower extremities due to his peripheral neuropathy.  He experienced mild symptoms of numbness, as well as paresthesias and/or dysesthesias.  Muscle strength testing resulted in normal clinical findings, and the VA examiner stated the Veteran did not have muscle atrophy.  A reflex exam showed absent reflexes to both knees and ankles.  A sensory exam showed decreased sensation to the lower leg/ankle (L4/L5/S1), as well as decreased sensation to the foot/toes (L5).  The Veteran was not found to have trophic changes attributable to peripheral neuropathy.  The Veteran's gait was normal.  The VA examiner noted the Veteran experienced moderate incomplete paralysis of the sciatic nerve in both lower extremities.  The examiner noted the Veteran's bilateral peripheral neuropathy impacted his ability to work, namely, the Veteran had increased symptoms with prolonged standing and walking, but the VA examiner stated there were no restrictions to sedentary work.

In February 2015, the Veteran underwent another VA examination for his service-connected peripheral neuropathy.  The Veteran reported increased sensitivity to touch in his feet, as well as experiencing a burning sensation.  The examiner noted symptoms of moderate constant pain and intermittent pain bilaterally and mild bilateral paresthesia and/or dysesthesias and numbness.  Muscle strength testing was found to be normal and the Veteran was not found to have muscle atrophy.  There was decreased sensitivity in the feet/toes on light touch/monofilament testing.  The Veteran was noted to have trophic changes manifested as smooth, shiny skin over the feet and toes attributable to diabetic peripheral neuropathy.  There was moderate incomplete paralysis of the sciatic nerve in both lower extremities.  The examiner opined that the Veteran's peripheral neuropathy impacts his ability to work, noting that the Veteran has increased symptoms with prolonged standing and walking, but the VA examiner stated there were no restrictions to sedentary work.

Based on a review of the record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the period prior to July 27, 2011, for his right lower extremity peripheral neuropathy.  The Veteran is also not entitled to a disability rating in excess of 10 percent for the period prior to January 16, 2014, for his left lower extremity peripheral neuropathy.  During this period of time, the evidence shows that the Veteran experienced symptoms of tingling, pain and weakness in both lower extremities.  

The Board notes that the evidence of record includes the June 2008 statement from the Veteran's private doctor concluding that EMG testing showed severe bilateral diabetic peripheral neuropathy in both feet.  However, the private doctor did not include any findings from the EMG testing referenced in the letter and provided no explanation for how he arrived at the assessment that the Veteran's peripheral neuropathy was severe.  A January 2012 private doctor also noted that the Veteran's conditions were accompanied by excruciating burning and stinging in his feet and legs.  However, the January 2012 private doctor generally attributed these symptoms to several medical conditions and did not limit his discussion to only the symptoms that resulted from the Veteran's peripheral neuropathy.  As such, the Board finds that the June 2008 and January 2012 private doctor letters to be of less probative value than the findings of the multiple VA examinations of record concerning the Veteran's peripheral neuropathy.  Notably, sensory exam findings in the August 2008, July 2009, October 2010 and July 2011 VA examination reports reflected normal findings.  No motor or muscle deficits were shown for either lower extremity.  The function of the Veteran's joints were not shown to have been affected by his peripheral neuropathy, and his gait and balance were both found to be normal.  Therefore, a rating in excess of 10 percent is not warranted for these periods.

The Board also finds that the Veteran is not entitled to disability ratings in excess of 20 percent for the period since July 27, 2011, for his right lower extremity peripheral neuropathy, or for the period since January 16, 2014, for his left lower extremity peripheral neuropathy.  During these respective periods on appeal, the Veteran had, at most, moderate impairment of the sciatic nerve in both lower extremities.  The lower extremity peripheral neuropathy was manifested by symptoms of pain, some trophic changes manifested by hair loss and shiny skin, and decreased sensation; however, no motor or muscle deficits were shown for either lower extremity.  The Veteran was also found to have a normal gait upon examination.  Therefore, a rating in excess of 20 percent is not warranted for either the Veteran's right or left lower peripheral neuropathy under DC 8520.

With the exception of some trophic changes shown in the lower extremities, symptoms present in the Veteran's lower extremities are sensory in nature.  VA regulations provide that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  The Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory, service-connected peripheral neuropathy the right and left lower extremities is no more than moderate in degree and does not more nearly approximate a rating based on moderately severe incomplete paralysis of the sciatic nerve.  

The Board has also considered the Veteran's lay statements that lower extremity peripheral neuropathy is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's lower extremity peripheral neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered the clinical evidence and the lay statements with regard to the Veteran's symptoms, and finds that increased ratings are not warranted for the periods on appeal.

The Veteran is service-connected for multiple disabilities, with a combined rating of 90 percent.  The Board is remanding for development of the TDIU claim because the record includes the Veteran's assertions that his service-connected disabilities impact employment.  Thus, the issue of whether referral for extraschedular consideration is warranted for the Veteran's lower extremity peripheral neuropathy disabilities, to include on a collective basis, is reasonably raised by the record.  Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  Thus, the issue of entitlement to extraschedular ratings for the bilateral lower extremity peripheral neuropathies will also be remanded.  Brambley v. Principi, 17 Vet. App. 20 (2003).


ORDER

Entitlement to a disability rating in excess of 10 percent prior to July 27, 2011, and in excess of 20 percent thereafter, for service-connected right lower extremity peripheral neuropathy, on a schedular basis, is denied.

Entitlement to a disability rating in excess of 10 percent prior to January 16, 2014, and in excess of 20 percent thereafter, for service-connected left lower extremity peripheral neuropathy, on a schedular basis, is denied.


REMAND

In its February 2015 remand, the Board instructed a VA examiner to comment on the functional impairment caused solely by the Veteran's service-connected disabilities for the purpose of evaluating his TDIU claim.  The Veteran is service-connected for peripheral vascular disease of both lower extremities, coronary artery disease, Type II diabetes mellitus, and erectile dysfunction, as well as peripheral neuropathy of both lower extremities.  However, the February 2015 VA examination report only provides a brief commentary on the functional impairment due to the Veteran's peripheral neuropathy and erectile dysfunction.  On remand, the Veteran should be scheduled for another VA examination which addresses all functional limitations due to his service-connected disabilities.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board is remanding the increased ratings claims for bilateral lower extremity peripheral neuropathy for consideration on an extraschedular basis because any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since January 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine whether his service-connected disabilities preclude employment.  Based on the examination and review of the complete record, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (right and left lower extremity peripheral vascular disease; coronary artery disease; diabetes mellitus; erectile dysfunction; and right and left lower extremity peripheral neuropathies).

3.  After the above actions and development have been completed, readjudicate the claims for increased rating for bilateral lower extremity neuropathy on an extraschedular vasis and entitlement to a TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Thereafter, return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


